
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.61



INDEMNITY AGREEMENT

BETWEEN

MCLEODUSA INCORPORATED

AND

                                                 

DATED AS OF

                                                 


--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.   CERTAIN DEFINITIONS   1     1.1.    Change in Control   1     1.2    Claim
  1     1.3.    Expenses   1     1.4.    Indemnifiable Event   1    
1.5.    Reviewing Party   2     1.6.    Voting Securities   2    
1.7.    Special Independent Counsel   2
2.
 
BASIC INDEMNIFICATION ARRANGEMENT
 
2
3.
 
CHANGE IN CONTROL
 
4
4.
 
INDEMNIFICATION FOR ADDITIONAL EXPENSES
 
4
5.
 
LIMITATIONS ON SETTLEMENT AUTHORITY IN SOME CASES
 
4
6.
 
PARTIAL INDEMNITY, ETC.
 
4
7.
 
NO PRESUMPTION
 
5
8.
 
NON-EXCLUSIVITY, ETC.
 
5
9.
 
LIABILITY INSURANCE
 
5
10.
 
PERIOD OF LIMITATIONS
 
5
11.
 
AMENDMENTS, ETC.
 
5
12.
 
SUBROGATION
 
6
13.
 
NO DUPLICATION OF PAYMENTS
 
6
14.
 
BINDING EFFECT, ETC.
 
6
15.
 
SEVERABILITY
 
6
16.
 
GOVERNING LAW
 
6

--------------------------------------------------------------------------------


INDEMNITY AGREEMENT


        This Indemnity Agreement (this "Agreement") is entered into
as                        , between McLeodUSA Incorporated, a Delaware
corporation (the "Corporation"), and                         ("Director")
[("Officer")] (1)/, a director of the Corporation.

        WHEREAS, both the Corporation and Director recognize the increased risk
of litigation and other claims being asserted against public companies in
today's environment;

        WHEREAS, basic protection against undue risk of personal liability of
the Corporation officers and directors is expected to be provided through
insurance coverage providing reasonable protection at reasonable cost, and
Director expects such coverage to be available, but as a result of substantial
changes in the marketplace for such insurance it has become increasingly more
difficult to obtain such insurance on terms providing reasonable protection at
reasonable cost;

        WHEREAS, the Corporation's Amended and Restated Certificate of
Incorporation (the "Certificate") and/or Amended and Restated Bylaws (the
"Bylaws") require the Corporation to indemnify and advance expenses to its
directors and officers to the full extent permitted by law, and Director has
been serving as a director or executive officer of the Corporation in part in
reliance on such provisions;

        WHEREAS, in recognition of Director's need for substantial protection
against personal liability in order to insure and enhance Director's continued
service to the Corporation in an effective manner, and Director's reliance on
the aforesaid provisions in the Corporation's Certificate and/or Bylaws, and in
part to provide Director with specific contractual assurance that the protection
promised by such provisions will be available to Director (regardless of, among
other things, any amendment to or revocation of such provisions of the
Certificate and/or Bylaws, any change in the composition of the Corporation's
Board of Directors or the occurrence of any acquisition transaction relating to
the Corporation), the Corporation wishes to provide in this Agreement for the
effective indemnification of and the advancing of expenses to Director to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Director under the Corporation's director and officer liability
insurance policies;

        [Global change of Director to Officer should be made if this Agreement
is to be used for an officer. Hereinafter, all references will be to Director or
director.]

        NOW THEREFORE, in consideration of the premises, and intending to be
legally bound hereby, the parties hereto agree as follows:

1.    CERTAIN DEFINITIONS

        1.1.    Change in Control    

        A "Change in Control" shall be deemed to have occurred if (i) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Corporation and any new director whose
election by the Board of Directors or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (ii) the stockholders
of the Corporation approve a merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which would result in
the Voting Securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the

1

--------------------------------------------------------------------------------


Corporation approve a plan of complete liquidation and dissolution of the
Corporation or an agreement for the sale or disposition by the Corporation (in
one transaction or a series of transactions) of all or substantially all the
Corporation's assets; provided, however, that a would-be Change in Control under
(ii) herein which is approved and recommended in advance by the Corporation's
Board of Directors shall not be deemed a Change in Control.

        1.2    Claim    

        A "Claim" is any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation (whether conducted by the
Corporation or any other party) that Director in good faith believes might lead
to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

        1.3.    Expenses    

        "Expenses" include attorneys' fees and all other costs, expenses and
obligations paid or incurred by or on behalf of Director (other than amounts
paid or payable directly or indirectly to Director or any person or entity
controlled by Director) in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in any Claim relating to any Indemnifiable Event.

        1.4.    Indemnifiable Event    

        An "Indemnifiable Event" shall be any event or occurrence related to the
fact that Director is or was a director, officer, employee, agent or fiduciary
of the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Director in any such capacity.

        1.5.    Reviewing Party    

        A "Reviewing Party" shall be any appropriate person or body consisting
of a member or members of the Corporation's board or directors or any other
person or body selected hereunder (including Special Independent Counsel, as
defined below) who is not a party to the particular Claim for which Director is
seeking indemnification. If there has not been Change in Control, the Reviewing
Party shall be selected by the Corporation's Board of Directors. If there has
been such a Change in Control, the Reviewing Party shall be Special Independent
Counsel.

        1.6.    Voting Securities    

        "Voting Securities" are any securities of the Corporation which vote
generally in the election of directors.

        1.7.    Special Independent Counsel    

        "Special Independent Counsel" is counsel selected by Director and
approved by the Corporation (which approval shall not be unreasonably withheld)
and who has not, unless waived by the Corporation and Director, otherwise
performed services for the Corporation or Director within the last ten years.

2.    BASIC INDEMNIFICATION ARRANGEMENT

        (a)  In the event Director was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in

2

--------------------------------------------------------------------------------

part out of) an Indemnifiable Event, the Corporation shall indemnify Director to
the fullest extent permitted by law as soon as practicable but in any event no
later than thirty days after written demand is presented to the Corporation,
against any and all Expenses, judgments, fines, penalties and amounts paid or
owing in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) paid or incurred by or on behalf of
Director in connection with such Claim. Director shall give the Corporation
written notice of all such Claims and the particulars thereof as soon as
practicable.

        (b)  If so requested by Director, the Corporation shall advance (within
two business days of such request) any and all Expenses to Director (an "Expense
Advance").

        (c)  Notwithstanding anything in this Agreement to the contrary,
(i) Director shall not be entitled to indemnification pursuant to this Agreement
in connection with any Claim (other than a claim for indemnification (including,
without limitation, indemnification pursuant to Section 4 of this Agreement),
Expense Advances, or expenses advanced pursuant to Section 4 of this Agreement)
initiated by Director against any party (other than the Corporation or any
director of officer of the Corporation) unless such Claim was authorized by the
Board of Directors of the Corporation, (ii) prior to a Change in Control,
Director shall not be entitled to indemnification pursuant to this Agreement in
connection with any Claim (other than a claim for indemnification (including,
without limitation, indemnification pursuant to Section 4 of this Agreement),
Expense Advances, or expenses advanced pursuant to Section 4 of this Agreement)
initiated by Director against the Corporation or any director or officer of the
Corporation unless the Corporation has joined in or consented to the initiation
of such Claim; (iii) the obligations of the Corporation under Section 2(a) shall
be subject to the condition that the Reviewing Party shall not have determined
in a writing stating the reasons therefor that Director would not be permitted
to be indemnified under applicable law; and (iv) the obligation of the
Corporation to make an Expense Advance pursuant to Section 2(b) shall be subject
to the condition that, if, when and to the extent that the Reviewing Party
determines that Director would not be permitted to be so indemnified under
applicable law, the Corporation shall be entitled to be reimbursed by Director
(who hereby agrees to reimburse the Corporation) for all such amounts
theretofore paid; provided, however, that if Director has commenced legal
proceedings in a court of competent jurisdiction to secure a determination that
Director should be indemnified under applicable law, any determination made by
the Reviewing Party that Director would not be permitted to be indemnified under
applicable law shall not be binding and Director shall not be required to
reimburse the Corporation for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).

        (d)  If there has been no determination by the Reviewing Party or the
Reviewing Party determines that Director would not be permitted to be
indemnified in whole or in part under applicable law (such determination to be
made by the Reviewing Party independent of any position of the Corporation on
any aspect of the indemnification, including without limitation the
appropriateness of the amount of any settlement), Director shall have the right
to commence litigation in any court in the State of Delaware or in the State(s)
of Director's residence or employment, having subject matter jurisdiction
thereof, and in which venue is proper, seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, and the Corporation hereby consents to service of process and to appear
in any such proceeding. The Corporation and Director hereby agree that
Director's remedies at law are inadequate in the event Director commences
litigation to recover indemnification, Expense Advances, or expenses to be
advanced pursuant to Section 4 of this Agreement, in each case withheld by the
Corporation. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Corporation and Director.

3

--------------------------------------------------------------------------------


3.    CHANGE IN CONTROL

        If there is a Change in Control of the Corporation, then with respect to
all matters thereafter arising concerning the rights of Director to indemnity
payments and Expense Advances under this Agreement or any other agreement, or
under the Corporation's Certificate and/or Bylaws now or hereafter in effect,
relating to Claims for Indemnifiable Events, the Corporation shall seek legal
advice only from Special Independent Counsel. Such counsel, among other things,
shall render its written opinion to the Corporation and Director as to whether
and to what extent Director would be permitted to be indemnified under
applicable law. The Corporation agrees to pay the reasonable fees of the Special
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

4.    INDEMNIFICATION FOR ADDITIONAL EXPENSES

        The Corporation shall indemnify Director against any and all expenses
(including attorneys' fees) and, if requested by Director, shall, within two
business days of such request, advance such expenses to Director, which are
incurred by or on behalf of Director (other than amounts paid or payable
directly or indirectly to Director or any person or entity controlled by
Director) in connection with any claim asserted against or action brought by
Director for (i) indemnification hereunder or advance payment of Expenses by the
Corporation under this Agreement (or any other agreement or the Corporation's
and/or Bylaws now or hereafter in effect) relating to Claims for Indemnifiable
Events, and/or (ii) recovery under any director and officer liability insurance
policies maintained by the Corporation, regardless of whether Director
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be.

5.    LIMITATIONS ON SETTLEMENT AUTHORITY IN SOME CASES

        (a)  If no Change in Control has occurred, Director shall not
independently negotiate settlement without first giving the Reviewing Party and
the Corporation twenty business days' notice. Thereafter, Director may engage in
such negotiations and may settle the case unless the Reviewing Party and trial
counsel for the Corporation handling the case (and in cases where outside
counsel is used, such outside counsel) advise Director that they have
investigated the Director's involvement in the event and have determined that
the matter is appropriate and legal for indemnity and all judgments, expenses
and costs will, if lawful, be paid by the Corporation; provided, however, that
such limitation on settlement negotiations shall not apply to actions by or in
the right of the Corporation against Director. The Reviewing Party and such
counsel shall also promptly give Director notice of any subsequent change or
reversal of any such prior determination of the Reviewing Party and such
counsel, stating the reasons for such change or reversal, after which notice
Director may independently negotiate and settle the case.

        (b)  In any case, the Corporation shall not unreasonably withhold its
consent to any proposed settlement.

6.    PARTIAL INDEMNITY, ETC.

        If Director is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of Expenses, judgments,
fines, penalties and amounts paid in settlement of a Claim but not, however, for
all of the total amount thereof, the Corporation shall nevertheless indemnify
Director for the portion thereof to which Director is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Director has been successful on the merits or otherwise in defense of any or all
Claims relating in whole or in part to an Indemnifiable Event or in defense of
any issue or matter therein, including dismissal without prejudice,

4

--------------------------------------------------------------------------------


Director shall be indemnified against all Expenses incurred in connection
therewith. In connection with any determination by the Reviewing Party as to
whether Director is entitled to be indemnified hereunder, the burden of proof
shall be on the Corporation to establish that Director is not so entitled.

7.    NO PRESUMPTION

        For purposes of this Agreement, the termination of any claim, action,
suit or proceeding, by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Director did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. The
termination of a suit by settlement shall be presumed to be a disposition
favorable to Director and in the best interests of the Corporation. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Director has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Director has not met such standard of conduct or did not have such belief, prior
to the commencement of legal proceedings by Director to secure a judicial
determination that Director should be indemnified under applicable law shall be
a defense to Director's claim or create a presumption that Director has not met
any particular standard of conduct or did not have any particular belief.

8.    NON-EXCLUSIVITY, ETC.

        The rights of Director hereunder shall be in addition to any other
rights Director may have under the Corporation's Certificate, Bylaws, the
Delaware General Corporation Law or any other law or agreement. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently,
it is the intent of the parties hereto that Director shall enjoy by this
Agreement the greater benefits so afforded by such change.

9.    LIABILITY INSURANCE

        To the extent the Corporation maintains an insurance policy or policies
providing director and officer liability insurance, Director shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any the Corporation director or officer.

10.  PERIOD OF LIMITATIONS

        No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Corporation or any affiliate of the Corporation
against Director, Director's spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.

11.  AMENDMENTS, ETC.

        No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both the parties hereto. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

5

--------------------------------------------------------------------------------


12.  SUBROGATION

        In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all papers required and shall do everything that may
be necessary to secure such rights, including the execution of such documents
necessary to enable the Corporation effectively to bring suit to enforce such
rights.

13.  NO DUPLICATION OF PAYMENTS

        The Corporation shall not be liable under this Agreement to make any
payment in connection with any claim made against Director to the extent
Director has otherwise actually received payment (under any insurance policy,
the Corporation's Certificate, Bylaws or otherwise) of the amounts otherwise
Indemnifiable hereunder.

14.  BINDING EFFECT, ETC.

        This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Corporation),
assigns, spouses, heirs, and personal and legal representatives. This Agreement
shall continue in effect regardless of whether Director continues to serve as an
officer or director of the Corporation or of any other enterprise at the
Corporation's request.

15.  SEVERABILITY

        The provisions of this Agreement shall be severable in the event that
any of the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

16.  GOVERNING LAW

        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state, without giving effect to the principles of
conflicts of laws.

McLEODUSA INCORPORATED    
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:         Title:        
 
 
 
 
 

--------------------------------------------------------------------------------

    Name:         Title:        

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.61



INDEMNITY AGREEMENT BETWEEN MCLEODUSA INCORPORATED AND DATED AS OF
TABLE OF CONTENTS
INDEMNITY AGREEMENT
